          Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 1 of 13



 1 THE WESTON FIRM
   GREGORY S. WESTON (239944)
 2 greg@westonfirm.com
   1405 Morena Blvd., Suite 201
 3
   San Diego, CA 92110
 4 Telephone:    (619) 798-2006
   Facsimile:    (619) 343-2789
 5
   Counsel for Plaintiff
 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10
   MARK BEASLEY, on behalf of himself and       Case No: 3:18-cv-7144-MMC
11 all others similarly situated,

12                                              PLAINTIFF’S MOTION TO COMPEL DEFENDANTS
                Plaintiff,                      LUCKY STORES, INC., SAVE MART COMPANIES,
13                                              INC., SAVE MART SUPER MARKETS, AND THE
           v.                                   KROGER COMPANY TO PROVIDE SUBSTANTIVE
14                                              DISCOVERY RESPONSES
15 LUCKY STORES, INC., NESTLE USA,
                                                Judge: The Honorable Maxine M. Chesney
   INC., SAVE MART COMPANIES, INC.,             Date: September 11, 2020
16
   SAVE MART SUPER MARKETS, and THE             Location: Courtroom 7
17 KROGER COMPANY                               Complaint Filed October 29, 2018

18              Defendants.

19

20

21

22

23

24

25

26

27

28

                   Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                       PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
              Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 2 of 13



 1                                          NOTICE OF MOTION

 2         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3         PLEASE TAKE NOTICE that on September 11, 2020 at 9:00 a.m. in Courtroom 7 of the

 4 United States District Court located at 450 Golden Gate Ave., San Francisco, CA 94102, Plaintiff Mark

 5 Beasley will and hereby does, respectfully move the Court for an order compelling Defendants Lucky

 6 Stores, Inc., Save Mart Companies, Inc., Save Mart Super Markets, and The Kroger Company

 7 (collectively “the Retailer Defendants”) to provide responses to Plaintiff’s First Set of Requests for

 8 Production and First Set of Interrogatories.

 9         Pursuant to Civil Local Rule 37, prior to bringing this motion, Plaintiff attempted to meet and

10 confer with counsel for the Retailer Defendants. Specifically, he sent them a detailed letter providing his

11 position with respect to the requests in dispute on July 10, 2020. Weston Decl. ¶ 22, Ex. 21.

12         This Motion is based on this Notice, the accompanying Memorandum of Points and Authorities,

13 the concurrently filed Declaration of Gregory S. Weston, and on all other pleadings and papers on file in

14 this action, and on such oral and documentary evidence and argument as may be presented at the time of

15 hearing.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        ii
                       Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                           PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
                Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 3 of 13



 1                                                             TABLE OF CONTENTS

 2 TABLE OF CONTENTS...........................................................................................................................III

 3 I.         SUCCINCT STATEMENT OF RELEVANT FACTS ...................................................................1
   II.        ISSUES TO BE DECIDED .............................................................................................................1
 4
   III.       LEGAL STANDARD......................................................................................................................2
 5
   IV.        PLAINTIFF REQUESTS THE COURT COMPEL SUBSTANTIVE ANSWERS TO
 6
              INTERROGATORY NO. 1. ............................................................................................................2
 7 V.         PLAINTIFF                REQUESTS                 THE           COURT              OVERRULE                  THE           RETAILER
 8            DEFENDANTS’ OBJECTIONS AND ORDER FULL RESPONSES TO RFPS NOS. 1-

 9            2........................................................................................................................................................3
     VI.      THE RETAILER DEFENDANTS’ “GENERAL OBJECTIONS” TO DEFINITIONS
10
              SHOULD BE OVERRULED. .........................................................................................................4
11
     VII.     THE “OVERBROAD AND UNDULY BURDENSOME” OBJECTIONS SHOULD BE
12
              OVERRULED. ................................................................................................................................5
13 VIII.      THE           RETAILER                  DEFENDANTS’                        “CONFIDENTIAL                        INFORMATION”
14            OBJECTIONS SHOULD BE OVERRULED. ................................................................................6

15 IX.        THE RETAILER DEFENDANTS’ “PRIVILEGE” OBJECTIONS SHOULD BE
              OVERRULED. ................................................................................................................................6
16
     X.       THE “NOT LIKELY TO LEAD TO ADMISSIBLE EVIDENCE” OBJECTIONS
17
              SHOULD BE OVERRULED. .........................................................................................................7
18
     XI.      THE “SUMMARY OF VOLUMINOUS DOCUMENTS” OBJECTION SHOULD BE
19            OVERRULED. ................................................................................................................................8
20 XII.       THE RETAILER DEFENDANTS MAY NOT RE-WRITE DISCOVERY REQUESTS

21            TO THEIR LIKING.........................................................................................................................8
     XIII.    THE RETAILER DEFENDANTS MAY NOT EVADE THEIR DISCOVERY
22
              OBLIGATIONS BY REQUIRING INFORMATION FROM PLAINTIFF PRIOR TO
23
              RESPONDING. ...............................................................................................................................8
24
     XIV. PLAINTIFF REQUESTS LEAVE TO FILE A FEE APPLICATION SHOULD HE
25            PREVAIL ON THIS MOTION. ......................................................................................................9
26 XV.        CONCLUSION ..............................................................................................................................10

27

28
                                                                  iii
                                 Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                                     PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
            Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 4 of 13



 1 I.      Succinct Statement of Relevant Facts

 2         On July 2, 2019, Plaintiff served his First Sets of Interrogatories and Requests for Production on

 3 each of the four Retailer Defendants. Weston Decl. Exs. 1-8. Each set was only a single Interrogatory and

 4 two Requests for Production. Id. The Retailer Defendants served complete non-responses to these requests

 5 on August 5, 2019. Weston Decl. Exs. 9-16. After conferring, they changed their position and agreed to

 6 actually respond, but then failed to do so. Dkt. 78-1, Weston Decl. ¶¶ 4-5.

 7         On February 21, 2020, Defendant Kroger served supplemental responses to Plaintiff’s First Sets

 8 of Interrogatories and Requests for Production. Weston Decl. Exs. 18, 20. Save Mart served it
   supplemental responses to the same on February 25, 2020.1 Weston Decl. Exs. 17, 19. While the
 9
   documents are titled “Responses,” the Retailer Defendants once again served only objections and non-
10
   responses.
11        The Parties submitted a Joint CMC Statement on June 12, 2020. Dkt. 86. In the CMC Statement,
12 the Retailer Defendants stated

13       Although the parties disagree as to the status of discovery during the pendency of the
14       preliminary motion for summary judgment, in light of the Court’s order denying defendants’
         MSJ on June 12, 2020, this is no longer an issue. Defendants intend to begin document
15       production within 30 days of the case management conference scheduled for June 19, 2020
16 Dkt. 86 at 6-7.

17         While representing to Plaintiff and the Court production would begin on July 18, no document
18 production began that day, nor since. On July 10, Plaintiff sent the Retailer Defendants an additional

19 meet and confer letter. Weston Decl. ¶ 23, Ex. 21. Defendants did not respond to the meet and confer

20 letter. On July 30, Plaintiff wrote an e-mail to the Court’s courtroom deputy suggesting an order that

21 Defendants respond to the July 10 letter, as well as other letters Defendants had ignored and the setting

22 of a discovery status conference. The clerk responded that the motions to compel could be filed and the

23 matter would be referred to a magistrate a day or two later. Weston Decl. ¶ 24.

24 II.     Issues To Be Decided
25         1.        Should the Court compel the Retailer Defendants to provide substantive responses to
26   1
    The Save Mart Company, Inc’s Supplemental Responses were served jointly on behalf of Save Mart
27 Super Markets and Lucky Stores, Inc.

28
                                                          1
                         Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                             PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
            Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 5 of 13



 1 Interrogatory No. 1 and Requests for Production Nos. 1 and 2?

 2         2.      Should the objections of the Retailer Defendants be overruled?

 3 III.    Legal Standard

 4        Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
          party’s claim or defense and proportional to the needs of the case, considering the
 5
          importance of the issues at stake in the action, the amount in controversy, the parties’
 6        relative access to relevant information, the parties’ resources, the importance of the
          discovery in resolving the issues, and whether the burden or expense of the proposed
 7
          discovery outweighs its likely benefit. Information within this scope of discovery need not
 8        be admissible in evidence to be discoverable.

 9 Fed. R. Civ. P. 26(b). “An interrogatory or request for production may relate to any matter that may be

10 inquired under Rule 26(b).” FlowRider Surf, Ltd. v. Pac. Surf Designs, Inc., 2016 U.S. Dist. LEXIS

11 153560, at *6 (S.D. Cal. Nov. 3, 2016); Fed. R. Civ. P. 33(a)(2) (same).

12         “Each interrogatory must, to the extent it is not objected to, be answered separately and fully in

13 writing under oath.” Fed. R. Civ. P. 33(b)(3). “Parties are required to respond to interrogatories to the

14 fullest extent possible in writing and under oath.” Saleha v. Tristar Prods., 2019 U.S. Dist. LEXIS

15 26264, at *6 (S.D. Cal. Feb. 19, 2019). “The grounds for objecting to an interrogatory must be stated

16 with specificity.” Fed. R. Civ. P. 33(b)(4).

17 IV.     Plaintiff Requests the Court Compel Substantive Answers to Interrogatory No. 1.

18         Plaintiff respectfully requests that the Court compel the Retailer Defendants2 to provide a

19 substantive response to the following Interrogatory:

20        INTERROGATORY NO. 1: For each year of the CLASS PERIOD, state or estimate your
          unit sales of COFFEE-MATE in California and the total revenue derived therefrom.
21

22        SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 1:
          Save Mart Companies objects to this Interrogatory to the extent that it seeks the disclosure of
23        information or documents protected by the attorney-client privilege, attorney work-product
24        doctrine, the self-evaluative privilege, or any other applicable privilege or doctrine. Save
          Mart Companies further objects to this Interrogatory to the extent that it seeks the production
25        of proprietary and/or confidential business information, trade secrets, and/or private or
26   2
     Plaintiff served identical discovery requests on each of the Retailer Defendants, and their non-
27 responses and objections were also identical.

28
                                                         2
                        Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                            PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
            Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 6 of 13



 1       personal information, including any information that is privileged or protected under any
         provision of law, including without limitation Article 1 of the California Constitution, or any
 2
         confidentiality agreement. Save Mart Companies further objects to this Interrogatory
 3       because it is not reasonably calculated to lead to the discovery of evidence relevant to any
         party’s claim or defense, and is not proportional to the needs of this case. Save Mart
 4
         Companies further objects to this Interrogatory because it is overbroad. Save Mart
 5       Companies further objects to this Interrogatory on the grounds that it seeks a summary of
         voluminous documents. Subject to and without waiving said objections, Save Mart
 6
         Companies responds that it will provide the requested sales information, not revenue
 7       information, in response to Request for Production No. 1.

 8 V.      Plaintiff Requests the Court Overrule the Retailer Defendants’ Objections and Order Full
 9         Responses to RFPs Nos. 1-2.
10         Plaintiff respectfully requests that the Court compel each of the Retailer Defendants to provide
11 substantive responses to the following Requests for Production:

12       REQUEST NO. 1:
13       All DOCUMENTS describing or summarizing the total sales and pricing of COFFEE-
         MATE in YOUR grocery stores in California during the CLASS PERIOD.
14

15       SUPPLEMENTAL RESPONSE TO REQUEST NO. 1:
         Save Mart Companies objects to this Request to the extent that it seeks the disclosure of
16       information or documents protected by the attorney-client privilege, attorney work-product
17       doctrine, the self-evaluative privilege, or any other applicable privilege or doctrine. Save
         Mart Companies further objects to this Request to the extent that it seeks the production of
18       proprietary and/or confidential business information, trade secrets, and/or private or personal
         information, including any information that is privileged or protected under any provision of
19
         law, including without limitation Article 1 of the California Constitution, or any
20       confidentiality agreement. Save Mart Companies further objects to this Request because it is
         not reasonably calculated to lead to the discovery of evidence relevant to any party’s claim
21
         or defense, and is not proportional to the needs of this case. Save Mart Companies further
22       objects to this Request because it is overbroad. Save Mart Companies further objects to this
         Request to the extent that producing the documents it seeks would be unduly burdensome.
23
         Subject to and without waiving said objections, Save Mart Companies will produce
24       nonprivileged documents, if any, responsive to this Request for Coffee-mate products during
         the class period once information has been provided by plaintiff as to the specific SKU
25
         product information requested.
26
         REQUEST NO. 2:
27
         All DOCUMENTS in your possession RELATING TO the effects of PHO or trans fat on
28       human or animal health.
                                                        3
                       Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                           PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
             Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 7 of 13



 1
           SUPPLEMENTAL RESPONSE TO REQUEST NO. 2:
 2
           Save Mart Companies objects to this Request to the extent that it seeks the disclosure of
 3         information or documents protected by the attorney-client privilege, attorney work-product
           doctrine, the self-evaluative privilege, or any other applicable privilege or doctrine. Save
 4
           Mart Companies further objects to this Request to the extent that it seeks the production of
 5         proprietary and/or confidential business information, trade secrets, and/or private or personal
           information, including any information that is privileged or protected under any provision of
 6
           law, including without limitation Article 1 of the California Constitution, or any
 7         confidentiality agreement. Save Mart Companies further objects to this Request because it is
           not reasonably calculated to lead to the discovery of evidence relevant to any party’s claim
 8         or defense, and is not proportional to the needs of this case. Save Mart Companies further
 9         objects to this Request because it is overbroad. Save Mart Companies further objects to this
           Request to the extent that producing the documents it seeks would be unduly burdensome.
10
     VI.    The Retailer Defendants’ “General Objections” to Definitions Should Be Overruled.
11
            Parties must “exercise common sense and attribute ordinary definitions to terms in discovery
12
     requests.” Sanchez Y Martin, S.A. v. Dos Amigos, Inc., 2019 U.S. Dist. LEXIS 23694, at *11 (S.D. Cal.
13
     Feb. 13, 2019). Here, Defendants object the definitions of the terms “you,” “your,” “market,” and
14
     “marketing” as “overly broad, vague, ambiguous, and unduly burdensome.” Weston Decl. Exs. 9-20.
15
     However, general “‘or boilerplate objections such as ‘overly burdensome and harassing’ are improper—
16
     especially when a party fails to submit any evidentiary declarations supporting such objections.’”
17
     Glaukos Corp. v. Ivantis, Inc., 2019 U.S. Dist. LEXIS 77983, at *5 (C.D. Cal. Jan. 24, 2019) (quoting A.
18
     Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal. 2006)).
19
            Their objection to “class period” is also invalid. They object because “the timeframe extends
20
     beyond that which is permitted by the applicable statute of limitations.” Weston Decl. Exs. 9-20.
21
     However, the “statute of limitations is not a rigid barrier separating discoverable information from
22
     information outside the scope of discovery.” Gottesman v. Santana, 2017 U.S. Dist. LEXIS 196260, at
23
     *16 (S.D. Cal. Nov. 29, 2017). Moreover, the information is relevant to the factual question of
24
     Defendants’ affirmative defense of statute of limitations, and Plaintiff’s delayed discovery/tolling
25
     allegations. Defendants also lost an early summary judgment motion on their statute of limitations
26
     defense. Beasley v. Lucky Stores, Inc., 2020 U.S. Dist. LEXIS 103259, at *10 (N.D. Cal. June 12, 2020).
27

28
                                                          4
                         Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                             PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
             Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 8 of 13



 1 VII.    The “Overbroad and Unduly Burdensome” Objections Should Be Overruled.

 2         Each of the Retailer Defendants object to ROG No. 1 and RFPs Nos. 1-2 as “not reasonably

 3 calculated to lead to the discovery of evidence relevant to any party’s claim or defense,” “not

 4 proportional to the needs of the case,” and “unduly burdensome.” Weston Decl. Exs. 9-20.

 5         At the outset, this cut-and-paste objection that every single defendant made to every single

 6 request is absurd. How could a simple request for the annual retail sales of Coffee-mate not be

 7 “reasonably calculated to lead to the discovery of evidence relevant to any party’s claim or defense” in a

 8 class action relating to the advertising of Coffee-mate?

 9         Similarly, the request for documents relating to the “effects of PHO or trans fat on human or

10 animal health” seeks facts at the heart of the litigation. Much of the operative complaint cites and

11 describes studies concerning this very topic of the “effects of PHO or trans fat on human or animal

12 health.” See Second Amended Complaint, Dkt. 55 ¶¶ 24-60.

13         While Plaintiff, as the requesting party, can easily show that these very limited three discovery

14 requests are highly relevant, the “‘burden is on the responding party to justify its objections or its failure

15 to provide complete answers to interrogatories.’” Tucker v. AMCO Ins. Co., 2018 U.S. Dist. LEXIS

16 197140, at *16-17 (E.D. Cal. Nov. 19, 2018) (quoting Collins v. JC Penney Life Ins. Co., 2003 U.S.

17 Dist. LEXIS 8455, at *2 (S.D. Cal. May 6, 2003)).

18         The Retailer defendants made no effort to justify their burden objection with declarations, even

19 after Plaintiff’s counsel requested that they do so. Weston Decl. Ex. 21. Their general “‘or boilerplate

20 objections such as ‘overly burdensome and harassing’ are improper—especially when a party fails to

21 submit any evidentiary declarations supporting such objections.’” Glaukos Corp., 2019 U.S. Dist.

22 LEXIS 77983, at *5 (citation omitted). See also Unisource Worldwide, Inc. v. Swope, 2013 U.S. Dist.

23 LEXIS 198085, at *5-6 (C.D. Cal. Mar. 14, 2013) (objections insufficient where party “ma[de] only a

24 generalized burden argument,” that the requests were overly broad “failing even to submit a declaration

25 detailing why producing the documents would be unduly burdensome and expensive”); Thomas v. Cate,

26 715 F. Supp. 2d 1012, 1032 (E.D. Cal. 2010) (“[A]n objecting party must specifically establish the

27 nature of any alleged burden, usually by affidavit or other reliable evidence.”); Bird v. Wells Fargo

28 Bank, 2017 U.S. Dist. LEXIS 49675, at *13 (E.D. Cal. Mar. 31, 2017) (“To demonstrate the undue
                                                         5
                        Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                            PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
            Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 9 of 13



 1 burden, the movant must provide ‘affirmative and compelling proof.’”). Here, the Retailer Defendants

 2 have failed to even attempt to carry their burden of “clarifying, explaining and supporting [their]

 3 objections with competent evidence.” Glaukos Corp., 2019 U.S. Dist. LEXIS 77983, at *5.

 4 VIII. The Retailer Defendants’ “Confidential Information” Objections Should Be Overruled.

 5         Each of the Retailer Defendants objects to ROG No. 1 and RFPs Nos. 1-2 because the requests

 6 “seek[] the production of proprietary and/or confidential business information, trade secrets, and/or

 7 private or personal information.” Weston Decl. Exs. 9-20. Plaintiff’s counsel sent Defendants’ counsel a

 8 proposed Stipulated Protective Order, which was based on the Northern District of California’s Model

 9 Stipulated Protective Order for Litigation Involving Patents, Highly Sensitive Confidential Information

10 and/or Trade Secrets, on August 19, 2019. On February 28, 2020, the Court entered the Parties’

11 Stipulated Protective Order. Dkt. 70. Thus, “[t]o the extent the requested documents contain confidential

12 information, . . . the protective order” that was “issued in this case will adequately protect the

13 information.” Vibal v. Geico Cas. Co., 2018 U.S. Dist. LEXIS 13238, at *12 (S.D. Cal. Jan. 26, 2018).

14 This repeated objection is therefore invalid.

15 IX.     The Retailer Defendants’ “Privilege” Objections Should Be Overruled.

16         Defendants object to ROG No. 1 and RFPs Nos. 1-2 because they “seek the disclosure of

17 information or documents protected by the attorney-client privilege, attorney work-product doctrine, the

18 self-evaluative privilege, or any other applicable privilege or doctrine.” Weston Decl. Exs. 9-20.

19         Once again, these non-specific cut-and-paste objections make no sense. “State or estimate your

20 unit sales of COFFEE-MATE in California and the total revenue derived therefrom” does not, as

21 Retailer Defendants claim, even conceivably involve attorney-client privilege or work product.

22       “The party asserting the attorney-client privilege bears the burden to establish that the privilege

23 applies to the requested documents. The party fails to meet its burden if it uses boilerplate language and

24 makes no effort to tailor the explanation to the specific document withheld.” Certain Interested

25 Underwriters at Lloyd’s London v. Bear LLC, 2016 U.S. Dist. LEXIS 72797, at *9 (S.D. Cal. June 2,

26 2016) (internal citations and alternations omitted). This objection is deficient because the Retailer

27 Defendants have failed to “state whether any responsive materials are being withheld on the basis of a

28 stated objection” and “provide a privilege log.” Caccamis v. Credit One Bank, N.A., 2019 U.S. Dist.
                                                        6
                       Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                           PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
            Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 10 of 13



 1 LEXIS 72083, at *9 (S.D. Cal. Apr. 26, 2019). See also Fed. R. Ci.v. P. 26(e)(5)(A):

 2        When a party withholds information otherwise discoverable by claiming that the information
          is privileged or subject to protection as trial-preparation material, the party must:
 3
          (i) expressly make the claim; and
 4        (ii) describe the nature of the documents, communications, or tangible things not produced
          or disclosed—and do so in a manner that, without revealing information itself privileged or
 5
          protected, will enable other parties to assess the claim.
 6 The Retailer Defendants failed to do anything like this. Their objections therefore should be overruled.

 7 X.       The “Not Likely to Lead to Admissible Evidence” Objections Should Be Overruled.
 8          Defendants object to ROG No. 1 and RFPs Nos. 1-2 because the requests are “not reasonably
 9 calculated to lead to the discovery of evidence relevant to any party’s claim or defense, and [] not

10 proportional to the needs of this case.” Weston Decl. Exs. 9-20. However, there

11        is no requirement that the information sought directly relate to a particular issue in the case.
          Rather, relevance encompasses any matter that bears on, or that reasonably could lead to
12
          other matter that could bear on, any issue that is or may be [presented] in the case.
13
     Shaw v. Experian Info. Sols., Inc., 306 F.R.D. 293, 296 (S.D. Cal. 2015) (quotation omitted). Moreover,
14
     “‘boilerplate relevancy objections, without setting forth any explanation or argument why the requested
15
     documents are not relevant, are improper.’” Advanced Visual Image Design, LLC v. Exist, Inc., 2015
16
     U.S. Dist. LEXIS 102798, at *6 (C.D. Cal. 2015) (quoting A. Farber & Ptnrs., Inc. v. Garber, 234
17
     F.R.D. 186, 188 (C.D. Cal. 2006)).
18
            Each of the Retailer Defendants makes these non-specific and frivolous relevancy objections.
19
     The relevancy objection is frivolous for Plaintiff’s requests seeking Coffee-mate’s sales and revenue
20
     data. Nonetheless, the objection is easily rebutted. “Plaintiffs bear the burden of making a prima facie
21
     showing that the Fed. R. Civ. P. 23 requirements are satisfied or that discovery is likely to substantiate
22
     the class allegations” Calleros v. Rural Metro of San Diego, Inc., 2017 U.S. Dist. LEXIS 212756, at *12
23
     (S.D. Cal. Dec. 28, 2017) (discovery permissible when requests “relevant and likely to establish class
24
     allegations”). Requests such as “DOCUMENTS describing or summarizing the total sales and pricing of
25
     COFFEE-MATE in YOUR grocery stores in California during the CLASS PERIOD,” are indisputably
26
     relevant to class certification, as they will show the element of numerosity, and they will also be needed
27
     for the damages estimates of Plaintiff’s expert. Weston Decl. Exs. 5-8.
28
                                                         7
                        Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                            PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
            Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 11 of 13



 1 XI.     The “Summary of Voluminous Documents” Objection Should Be Overruled.

 2         The Retailer Defendants object to Interrogatory No. 1 “on the grounds that it seeks a summary of

 3 voluminous documents.” Weston Decl. Exs. 9-12, 17-18. Such an objection is implausible—large

 4 retailers such as the Defendants in this action employ product and sales tracking systems which allow

 5 them to aggregate such data with ease. Moreover, this objection essentially amounts to an “unduly

 6 burdensome” objection. “[A]n objecting party must specifically establish the nature of any alleged

 7 burden, usually by affidavit or other reliable evidence.” Thomas, 715 F. Supp. 2d at 1032. They also

 8 failed to file a declaration detailing the purported burden imposed by the request.

 9         Ultimately, all of these objections are untenable because in a class action against a retailer, no

10 possible estimate of damages and restitution could be made without sales data.

11 XII.    The Retailer Defendants May Not Re-Write Discovery Requests to Their Liking.

12         In response to Interrogatory No. 1, the Retailer Defendants state that subject to their objections,

13 they will “will provide the requested sales information, not revenue information, in response to Request

14 for Production No. 1.” Weston Decl. Exs. 9-12, 17-18. The Retailer Defendants’ decision to refrain

15 from providing revenue information is entirely unsupported. Further, while the Retailer Defendants

16 stated they would produce documents in lieu of providing a written response, no documents have been

17 produced. “Federal Rule of Civil Procedure 33(d)(1) permits reference to business records in response to

18 interrogatories provided ‘the answer to an interrogatory may be determined by examining, auditing,

19 compiling, abstracting, or summarizing a party’s business records . . . and if the burden of deriving or

20 ascertaining the answer will be substantially the same for either party.’” Stiles v. Walmart, Inc., 2020

21 U.S. Dist. LEXIS 8679, at *27 (E.D. Cal. Jan. 17, 2020) (quoting Fed. R. Civ. P. 33(d)(1)). Critically, in

22 order to rely on this provision, the responding party must actually produce the business records. To

23 date, the Retailer Defendants have failed to produce a single responsive document, let alone establish

24 that “deriving or or ascertaining the answer will be substantially the same for either party.’” Stiles, 2020

25 U.S. Dist. LEXIS 8679, at *27.

26 XIII. The Retailer Defendants May Not Evade Their Discovery Obligations by Requiring

27         Information from Plaintiff Prior to Responding.

28         In response to RFP No. 1, the Retailer Defendants state, without support, that they “will produce
                                                         8
                        Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                            PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
             Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 12 of 13



 1 non-privileged documents, if any, responsive to this Request for Coffee-mate products during the class

 2 period once information has been provided by plaintiff as to the specific SKU product information

 3 requested.” Weston Decl. Exs. 13-16, 19-20. However, Plaintiff’s RFPs define Coffee-mate as “the

 4 products identified in the Complaint, i.e., the line of coffee creamer products under the Coffee-mate

 5 brand name during the period they were made with partially hydrogenated oil.” Weston Decl. Exs. 5-8.

 6 This definition is more than sufficient for the Retailer Defendants to identify the products at issue—all

 7 Coffee-mate creamer products which contained partially hydrogenated oil as an ingredient. While not

 8 his burden, Plaintiff’s July 10, 2020 letter sent counsel for the Retailer Defendants a letter containing “a

 9 partial list of Coffee-mate flavors, which were likely sold under a different SKU for each size, that

10 contained PHO during the class period,” further undercutting the Retailer Defendants’ objection. Weston

11 Decl. Ex. 21. Moreover, if Defendants truly were incapable of providing only the relevant Coffee-mate

12 sales, they could have simply sent all such sales and let Plaintiff sort it out. Instead, while Plaintiff has

13 sat for deposition, answered interrogatories, and produced thousands of pages of documents, no

14 Defendant in this case has produced even a single page or answered a single interrogatory, even after

15 falsely representing to Plaintiff and the Court they would.

16 XIV. Plaintiff Requests Leave to File a Fee Application Should He Prevail on this Motion.

17           “Federal Rule of Civil Procedure 37(b)(2)(A) . . . ‘authorizes the district court, in its discretion,

18 to impose a wide range of sanctions when a party fails to comply with the rules of discovery or with

19 court orders enforcing those rules.’” Atayde v. Napa State Hosp., 2020 U.S. Dist. LEXIS 93604, at *24

20 (E.D. Cal. May 28, 2020) (quoting Wyle v. R.J. Reynolds Indus. Inc., 709 F.2d 585, 589 (9th Cir. 1983)).

21 Under Rule 37(a)(5)(A)

22         if a motion to compel is granted, the Court must require the party whose conduct
          necessitated the motion to pay the movant’s reasonable expenses incurred in making the
23
          motion, including attorney’s fees, unless the movant filed the motion before attempting to
24        confer in good faith, the nonmovant’s nondisclosure was substantially justified, or other
          circumstances make an award of expenses unjust.
25
     Bowden v. California, 2019 U.S. Dist. LEXIS 126068, at *5-6 (E.D. Cal. July 29, 2019) (citing Fed. R.
26
     Civ. P. 37(a)(5)(A). Should Plaintiff prevail or substantially prevail, he respectfully requests leave to file
27
     an application for attorney fees incurred in making the motion and reply.
28
                                                          9
                         Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                             PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
           Case 3:18-cv-07144-MMC Document 96 Filed 08/06/20 Page 13 of 13



 1         Here, for the reasons described in this motion, Defendants’ vague boilerplate objections were not

 2 substantially justified. Indeed, they mostly did not even make logical sense. Moreover, Defendants’
   refusal to respond to Plaintiff’s detailed July 10 letter, as well as telling Plaintiff on June 12 that a
 3
   document production would begin on July 18, further justifies fee shifting. See L.R. 37-1(a).
 4
   XV. Conclusion
 5
           The Court should, respectfully, grant this motion.
 6

 7
     DATED: August 6, 2020                             Respectfully Submitted,
 8
                                                       /s/ Gregory S. Weston
 9
                                                       THE WESTON FIRM
10                                                     GREGORY S. WESTON
                                                       1405 Morena Blvd., Suite 201
11                                                     San Diego, CA 92110
                                                       Telephone:   (619) 798-2006
12
                                                       Facsimile:   (619) 343-2789
13
                                                       Counsel for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        10
                       Beasley v. Lucky Stores, Inc. et al., Case No: 3:18-cv-7144-MMC
                           PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
